               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


DEANNE W.1,                               3:18-cv-00498-BR

          Plaintiff,                      OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.

TIM WILBORN
Wilborn Law Office
P.O. Box 370578
Las Vegas, NV 89137
(702) 240-0184

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1 In the interest of privacy this Opinion uses only the
first name and the initial of the last name of the non-
governmental party. The same designation will be used to
identify nongovernmental family members.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
JOSEPH J. LANGKAMER
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2531

               Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Deanne W. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.       This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                          ADMINISTRATIVE HISTORY

       On July 18, 2012, Plaintiff filed her application for DIB

and SSI benefits.      Tr. 16, 800.2     Plaintiff alleges a disability



       Citations to the official transcript of record filed by
       2

the Commissioner on July 20, 2018, are referred to as "Tr."


2 - OPINION AND ORDER
onset date of March 1, 2012.   Tr. 16, 800.

      Plaintiff’s application was denied initially on

September 12, 2012, and on reconsideration.   Tr. 16.   An

Administrative Law Judge (ALJ) held a hearing on April 23, 2014.

Tr. 16, 29-69.    Plaintiff and a vocational expert (VE) testified

at the hearing.    Plaintiff was represented by an attorney at the

hearing.

      On June 5, 2014, an ALJ issued an opinion in which he found

Plaintiff is not disabled and, therefore, is not entitled to

benefits.   Tr. 16-27, 800.   Plaintiff requested review by the

Appeals Council.   On November 2, 2015, the Appeals Council

denied Plaintiff=s request to review the ALJ=s decision.

      On January 6, 2016, Plaintiff filed a complaint in this

court (No. 3:16-cv-00020-KI) seeking review of the

Commissioner’s decision.

      While the case was pending, the parties stipulated to

remand the case for additional administrative proceedings.    On

October 5, 2016, the court remanded the case for further

administrative proceedings.    Tr. 859-61.

      On October 5, 2017, following the remand, another ALJ held

further proceedings on Plaintiff’s application.   Tr. 800, 822-

46.   Plaintiff and a VE testified at the hearing.   Plaintiff was

represented by an attorney at the hearing.


3 - OPINION AND ORDER
     On November 28, 2017, the ALJ issued an opinion in which he

again found Plaintiff is not disabled and, therefore, is not

entitled to benefits.    Tr. 800-14.    This opinion became the

Commissioner’s final decision after remand when the Appeals

Council declined to assume jurisdiction.      See 20 C.F.R.

§ 404.984(c) and (d).

     On March 22, 2018, Plaintiff again filed a Complaint in

this court seeking review of the Commissioner=s decision.



                              BACKGROUND

     Plaintiff was born on June 15, 1966.      Tr. 812.   Plaintiff

was forty-five years old on the alleged disability onset date.

Tr. 812.   Plaintiff has a high-school education.    Tr. 812.     The

ALJ found Plaintiff has past relevant work experience as a house

sitter.    Tr. 812.

     Plaintiff alleges disability due to fibromyalgia,

degenerative joint disease of her shoulders, degenerative disc

disease of her cervical and lumbar spine, diabetes, obesity,

depression, chronic fatigue, and restless leg syndrome.       Tr. 70.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.    After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.     See Tr. 805-11.


4 - OPINION AND ORDER
                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).   To meet this burden, a claimant must

demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@        42

U.S.C. § 423(d)(1)(A).     The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.

42 U.S.C. § 405(g).     See also Brewes v. Comm=r of Soc. Sec.

Admin., 682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial

evidence is Arelevant evidence that a reasonable mind might

accept as adequate to support a conclusion.@     Molina, 674 F.3d.

at 1110-11 (quoting Valentine v. Comm=r Soc. Sec. Admin., 574

F.3d 685, 690 (9th Cir. 2009)).     It is more than a mere


5 - OPINION AND ORDER
scintilla [of evidence] but less than a preponderance.        Id.

(citing Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm=r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).


6 - OPINION AND ORDER
     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.    20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).    See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).    The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§§ 404.1520(e), 416.920(e).   See also Social Security Ruling

(SSR) 96-8p.   AA >regular and continuing basis= means 8 hours a

day, for 5 days a week, or an equivalent schedule.@    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.   Taylor v. Comm=r of Soc.


7 - OPINION AND ORDER
Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.   20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.   Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm=r Soc. Sec. Admin., 616 F.3d 1068,

1071 (9th Cir. 2010).   The Commissioner may satisfy this burden

through the testimony of a VE or by reference to the Medical-

Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.    If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since March 1, 2012, Plaintiff=s


8 - OPINION AND ORDER
alleged disability onset date.    Tr. 803.

     At Step Two the ALJ found Plaintiff has the severe

impairments of fibromyalgia, degenerative joint disease of the

shoulders, degenerative disc disease of the cervical and lumbar

spine, and obesity.    Tr. 803.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the Listed Impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 805.   The ALJ specifically found Plaintiff’s

fibromyalgia does not medically equal the level of severity

required by any relevant impairment, including Listing 14.09 for

inflammatory arthritis, either singularly or in combination with

Plaintiff’s other impairments.    Tr. 805.   The ALJ found

Plaintiff has the RFC to perform light work.     The ALJ, however,

found Plaintiff cannot climb ladders, ropes, and scaffolds; can

only occasionally climb ramps and stairs; and can only

occasionally stoop, crouch, kneel, crawl, and perform overhead

reaching.   Tr. 805.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.   Tr. 812.

     At Step Five the ALJ found Plaintiff could perform other

jobs that exist in the national economy such as small-product

assembler, laundry folder, and labeler.      Tr. 812-13.


9 - OPINION AND ORDER
Accordingly, the ALJ found Plaintiff is not disabled.    Tr. 813-

14.



                            DISCUSSION

      Plaintiff contends the ALJ erred when he (1) failed at Step

Three to find Plaintiff’s fibromyalgia meets or equals the

Listing requirements, (2) failed to provide clear and convincing

reasons for rejecting Plaintiff’s testimony, (3) improperly

evaluated the medical evidence, (4) improperly rejected lay-

witness testimony, and (5) failed to include all of Plaintiff’s

limitations when he assessed Plaintiff’s RFC and posed

hypothetical questions to the VE.

I.    The ALJ did not err when he found Plaintiff’s fibromyalgia
      did not meet or equal Listing requirements at Step Three.

      Plaintiff contends the ALJ’s finding at Step Three that

Plaintiff=s fibromyalgia, either by itself or in combination with

other impairments, did not equal Listing 14.09D; is not

supported by substantial evidence; and is based on an incorrect

legal standard.   Thus, Plaintiff contends the ALJ should have

found at Step Three that Plaintiff is presumptively disabled.

      The Commissioner, in turn, contends the ALJ’s finding is

supported by substantial evidence in the record.




10 - OPINION AND ORDER
     A.      Standards

             As noted, at Step Three the claimant is disabled if

the Commissioner determines the claimant=s impairments meet or

equal one of the listed impairments that the Commissioner

acknowledges are so severe as to preclude substantial gainful

activity.    20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).

See also Keyser v. Comm. Social Sec. Admin, 648 F.3d 721, 724

(9th Cir. 2011).     Step Three “streamlines the decision process

by identifying those claimants whose medical impairments are so

severe that it is likely they would be found disabled regardless

of their vocational background.”     Bown v. Yuckert, 482 U.S. 137,

153 (1987).

             “To meet a listed impairment, a claimant must

establish that he or she meets each characteristic of a listed

impairment relevant to his or her claim.    To equal a listed

impairment, a claimant must establish symptoms, signs, and

laboratory findings at least equal in severity and duration to

the characteristics of a relevant listed impairment.”        Tackett

v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999)(emphasis in

original).     See also Kennedy v. Colvin, 738 F.3d 1172, 1176 (9th

Cir. 2014).

             When determining whether a claimant equals a Listing

at Step Three, the ALJ “must explain adequately his evaluation


11 - OPINION AND ORDER
of alternative tests and the combined effects of the

impairments.”    Macia v. Sullivan, 900 F.2d 172, 176 (9th Cir.

1990).    See also Murphy v. Comm’r Social Sec. Admin., 423 F.

App’x 703, 704 (9th Cir. 2011).

     B.    Analysis

           Fibromyalgia (FM) is not a listed impairment.   Social

Security Regulation 12-2p, Section VI.C., provides:    “FM cannot

meet a listing in appendix 1 because FM is not a listed

impairment.   At step 3, therefore, we determine whether FM

medically equals a listing (for example, listing 14.09D in the

listing for inflammatory arthritis), or whether it medically

equals a listing in combination with at least one other

medically determinable impairment.”   Listing 14.09D requires:

                 Repeated manifestations of inflammatory
                 arthritis, with at least two of the
                 constitutional symptoms or signs (severe fatigue,
                 fever, malaise, or involuntary weight loss) and
                 one of the following at a marked level:
                      1. Limitation of activities of daily living.
                      2. Limitation in maintaining social
                      functioning.
                      3. Limitation in completing tasks in a
                      timely manner due to deficiencies in
                      concentration, persistence, or pace.

20 C.F.R. Part 404, Subpart P, App. 1, Section 14.09D.

           Plaintiff contends her fibromyalgia, either alone or

in combination with her other impairments, medically equals

Listing 14.09D because her impairments are “medically equivalent


12 - OPINION AND ORDER
to each diagnostic element” of the Listing and “they result in

limitation in completing tasks in a timely manner due to

deficiencies in concentration, persistence, or pace at the

marked level.”   Pl.’s Brief at 15.   Plaintiff asserts the ALJ

did not adequately explain his finding to the contrary and his

determination is not supported by the evidence.

          The ALJ concluded:   “Fibromyalgia is not a listed

impairment:   however, there is no evidence that it medically

equals the level of severity required by any relevant

impairment, such as 14.09, pertaining to inflammatory arthritis,

when considered alone or in combination with [Plaintiff’s] other

impairments (S.S.R. 12-2p).”   Tr. 805.   Although the ALJ did not

specifically explain his conclusion at Step Three, he continued

the sequential analysis and discussed each of Plaintiff’s

impairments in relation to her limitations as part of his

assessment of her RFC.   For example, the ALJ noted Plaintiff has

only mild limitations in interacting with others and in

concentration, persistence, and pace.     Tr. 804.   The ALJ also

noted there was evidence supporting Plaintiff’s diagnosis of

fibromyalgia, but the examination findings were “largely limited

to reports of tenderness, decreased range of motion, and

occasional muscle spasms.”   Tr. 806.   The ALJ also found

subsequent reports showed “no significant findings, such as


13 - OPINION AND ORDER
focal neurologic deficits, gait difficulties, substantial

sensation or strength deficits.”     Tr. 807.   The ALJ also found

Plaintiff’s activities of daily living “are not entirely

consistent with the degree of debilitation” she alleged and “are

not consistent with debilitating pain and fatigue.”    Tr. 809-10.

The ALJ further relied on the opinions of state-agency medical

consultants who found Plaintiff could perform light work with

certain limitations.    Tr. 810.   The ALJ ultimately concluded

Plaintiff’s fibromyalgia was a medically-determinable, severe

impairment, and the ALJ accounted for Plaintiff's limitations by

restricting her to only light work with various postural

limitations.    Tr. 803, 805-07.

             On this record the Court concludes the ALJ did not err

at Step Three because the medical records do not reflect

Plaintiff meets the requirements of Listing 14.09 and the ALJ’s

determination as to Plaintiff's limitations is supported by

substantial evidence in the record.

II.   The ALJ did not err when he found Plaintiff’s testimony was
      not fully credible.

      Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff’s symptom

testimony.




14 - OPINION AND ORDER
     A.     Standards

            The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    “First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment ‘which could reasonably be expected to

produce the pain or other symptoms alleged.’”    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007)).     The

claimant is not required to show that her “impairment could

reasonably be expected to cause the severity of the symptom

[she] has alleged; [she] need only show that it could reasonably

have caused some degree of the symptom.”    Garrison, 759 F.3d at

1014 (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir.

1996)).    A claimant is not required to produce “objective

medical evidence of the pain or fatigue itself, or the severity

thereof.”    Id.

            If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, “the ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so.”    Garrison, 759 F.3d at

1014-15.    See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,


15 - OPINION AND ORDER
883 (9th Cir. 2006)(“[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.”).   General assertions that the claimant's testimony is

not credible are insufficient.      Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007).   The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's

complaints."    Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.     Analysis

            The ALJ discounted Plaintiff’s testimony regarding her

symptoms on the ground that Plaintiff’s testimony was not

consistent with the medical evidence or her activities of daily

living.    Tr. 806, 809.

            Plaintiff alleges she is unable to work due to her

fibromyalgia and shoulder and back pain.     Plaintiff testified in

her initial hearing that she has only about "two good hours a

day," experiences pain in the morning, and can walk only three

or four blocks.   Tr. 43, 55, 58.

            The ALJ, however, found Plaintiff’s treatment and

activities did not support Plaintiff’s testimony regarding the

severity of her impairments.   The ALJ noted:


16 - OPINION AND ORDER
                The record references activities that are not
                entirely consistent with the degree of
                debilitation alleged by [Plaintiff] and suggest
                greater functioning. For example, in August
                2012, [Plaintiff] reported that she cared for her
                family and one client, for whom she drove,
                assisted in shopping and showering, swept and
                vacuumed once a week, cleaned the bathroom
                weekly, and helped with paperwork and bills.
                [Plaintiff] reported that she prepared meals
                daily and did household chores including wiping
                counters, organizing things, light dusting, and
                picking blueberries. She said that she went out
                daily, drove, and was able to go out alone. She
                said that she shopped twice a week, once for her
                family and once for her client ([Tr. 266-73]).
                In December 2014, [Plaintiff] reported that
                despite some pain issues, she had been doing
                well, was involved with family activities, had
                joined the Moose Lodge, and was going to take
                classes in aromatherapy and yoga. ([Tr. 985]).
                As noted above, [Plaintiff] testified that she
                has done a little work pet sitting and house
                sitting. [Plaintiff's] activities and ability to
                provide care giving services, when considered in
                connection with the medical evidence of record,
                are not consistent with the debilitating pain and
                fatigue she has alleged."

Tr. 809-10.

          The Ninth Circuit has noted even when a claimant's

activities "suggest some difficulty functioning, they may be

grounds for discrediting the claimant's testimony to the extent

that they contradict claims of a totally debilitating

impairment."   Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir.

2012).

          On this record the Court concludes the ALJ did not err



17 - OPINION AND ORDER
when he discounted Plaintiff’s symptom testimony and found it

was not fully credible because the ALJ provided clear and

convincing reasons supported by substantial evidence in the

record for doing so.

III. The ALJ properly evaluated the medical evidence.

     Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for rejecting the medical opinion

of Tina Galey, Plaintiff's treating nurse practitioner (NP).

     A.   Standards

          Medical sources are divided into two categories:

"acceptable medical sources” and "other sources."    20 C.F.R.

§§ 404.1513, 416.913.    Acceptable medical sources include

licensed physicians and psychologists.   20 C.F.R.

§§ 404.1513(a), 416.913(a).   Medical sources classified as

“other sources" include, but are not limited to, nurse

practitioners, therapists, licensed clinical social workers, and

chiropractors.   20 C.F.R. §§ 404.1513(d), 416.913(d).

          With respect to “other sources,” the Social Security

Administration notes:

                 With the growth of managed health care in recent
                 years and the emphasis on containing medical
                 costs, medical sources who are not acceptable
                 medical sources, such as nurse practitioners,
                 physician assistants, and licensed clinical
                 social workers, have increasingly assumed a
                 greater percentage of the treatment and


18 - OPINION AND ORDER
               evaluation functions previously handled primarily
               by physicians and psychologists. Opinions from
               these medical sources, who are not technically
               deemed acceptable medical sources under our
               rules, are important and should be evaluated on
               key issues such as impairment severity and
               functional effects, along with the other relevant
               evidence in the file.

SSR 06-03p, at *3.   Factors the ALJ should consider when

determining the weight to give an opinion from those "important"

sources include the length of time the source has known the

claimant, the number of times and frequency that the source has

seen the claimant, the consistency of the source's opinion with

other evidence in the record, the relevance of the source's

opinion, the quality of the source's explanation of his opinion,

and the source's training and expertise.   SSR 06-03p, at *4.     On

the basis of the particular facts and the above factors, the ALJ

may assign a not-acceptable medical source either greater or

lesser weight than that of an acceptable medical source.    SSR

06-03p, at *5-6.

          The ALJ, however, must explain the weight assigned to

such sources to the extent that a claimant or subsequent

reviewer may follow the ALJ's reasoning.   SSR 06-03p, at *6.

“The ALJ may discount testimony from . . . ‘other sources’ if

the ALJ ‘gives reasons germane to each witness for doing so.’”

Molina, 674 F.3d at 1111 (quoting Turner v. Comm’r Soc. Sec.



19 - OPINION AND ORDER
Admin., 613 F.3d 1217, 1224 (9th Cir. 2010)).

     B.     Analysis

            NP Galey is an "other source" of medical opinion.

NP Galey has treated Plaintiff since November 2008.     Tr. 770.

Based on Plaintiff's diagnosis of cervical, thoracic, and/or

lumbosacral radiculitis; generalized osteoarthritis;

fibromyalgia; depressive disorder; and diabetes, NP Galey stated

in her Declaration on April 22, 2014, that Plaintiff "would not

be able to perform any work that required any lifting[;] . . .

is also significantly limited in her ability to sit for any

length of time, and would have to frequently change positions[;]

. . . is significantly limited in her ability to stand any

length of time[;] . . . would not be able to climb, stoop,

kneel, crouch or crawl[; and] . . . [h]er symptoms would impact

her ability to focus and concentrate on a consistent basis, even

with simple work."     Tr. 771.   NP Galey also opined Plaintiff

would "miss at least three day[s] a month from any competitive

work."    Tr. 772.

            On March 30, 2015, NP Galey filled out a form for the

Oregon Department of Human Services.     Tr. 1046.   Although she

indicated Plaintiff could not lift more than five pounds and

could not push, pull, reach, carry, or grab due to her cervical

stenosis and lumbar disc disease, NP Galey noted Plaintiff could


20 - OPINION AND ORDER
walk and sit without limitation.    Id.

          The ALJ gave "some, but not great weight" to

NP Galey's opinion and included some of the postural limitations

in Plaintiff's RFC.   Tr. 805, 810.   The ALJ, however, discounted

NP Galey's other limitations on the grounds that they were

"vague," not supported by "specific information" or medical

data, and "inconsistent" with medical records.    Tr. 810.   The

ALJ also noted the limitations suggested by NP Galey were

contradicted by and inconsistent with Plaintiff's reported daily

activities.

          An ALJ may discount an opinion when it is "brief,

conclusory, and inadequately supported by clinical findings."

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).        See

also 20 C.F.R. §§ 404.1527(c)(3) and 416.927(c)(3).     An ALJ may

also discount an opinion "if it is based to a large extent on a

claimant's self-reports that have been properly discounted as

incredible."   Tommasetti v. Astrue, 553 F.3d 1035, 1041 (9th

Cir. 2008).

          As noted, the Court has concluded the ALJ properly

discounted Plaintiff's testimony.     On this record the Court

concludes the ALJ provided legally sufficient reasons for

discounting NP Galey's opinion because the ALJ provided legally

sufficient reasons for doing so.


21 - OPINION AND ORDER
IV.   The ALJ provided germane reasons for discounting lay-
      witness testimony.

      Plaintiff contends the ALJ erred when he failed to provide

reasons that are germane to the lay-witness statement of Cindy

Duncan, Plaintiff’s friend, regarding Plaintiff’s limitations.

      A.     Standards

             Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."     Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).    The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."      Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).     Nevertheless, an ALJ is not required to address each

lay-witness statement or testimony on an "individualized,

witness-by-witness-basis.

             Germane reasons for discrediting a witness's testimony

include inconsistency with the medical evidence and the fact

that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.     Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).     See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).




22 - OPINION AND ORDER
      B.   Analysis

           In a Declaration dated May 28, 2015, Duncan stated she

has known Plaintiff for approximately eleven years, has contact

on a daily basis, and sees Plaintiff face-to-face at least four

days a week.   Tr. 309.   Duncan stated Plaintiff always has had

problems with her back, and Plaintiff told Duncan her pain and

symptoms increased following surgery in 2004.   Tr. 309.   Duncan

observed Plaintiff is "not able to lift her arms above her head,

and has difficulty lifting any object of significant weight."

Tr. 310.   Duncan also noted Plaintiff's symptoms "slow her down

with everyday activities," "there are days when her symptoms

prevent her from getting out of bed . . . a couple of times a

week," and this "would force her to 'call in sick' for any job."

Id.   Duncan stated Plaintiff has trouble with household chores

and "struggle[s] with her ability to concentrate."   Tr. 310-11.

           Plaintiff contends this record supports her own

testimony and that the ALJ failed to offer a germane reason for

rejecting Duncan's testimony.   Thus, Plaintiff asserts the ALJ

could have reached a different conclusion regarding Plaintiff’s

disability if he had properly credited Duncan’s testimony.

           The ALJ gave some weight to Duncan's statements.

Tr. 811-12.    The ALJ concluded, however, that Duncan's

statements were "not entirely persuasive" because the extent of


23 - OPINION AND ORDER
symptoms and limitations Duncan noted "are not consistent with

or corroborated by the medical evidence, which contains

generally modest examination findings and does not reflect

significant difficulties with cognition."    Tr. 812.   The ALJ

also noted Duncan's statements regarding Plaintiff's absences

from work appeared to be based on Plaintiff's subjective

reports.    Tr. 812.

             On this record the Court concludes the ALJ provided

germane reasons for discounting the lay-witness statements of

Duncan.

V.   The ALJ included all of Plaintiff's limitations in his
     assessment of Plaintiff's RFC and in his hypotheticals
     posed to the VE.

     Plaintiff contends the ALJ failed to include all of

Plaintiff's limitations when determining Plaintiff's RFC and

failed to include those limitations in the hypotheticals posed

to the VE.

     As noted, the Court has determined the ALJ provided clear

and convincing reasons for discounting Plaintiff's subjective

complaints about her symptoms and properly evaluated the medical

evidence.    Accordingly, the Court concludes the ALJ did not err

by failing to include other limitations in his assessment of

Plaintiff's RFC or in the hypotheticals posed to the VE.

                              CONCLUSION


24 - OPINION AND ORDER
     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 5th day of February, 2019.

                              /s/ Anna J. Brown

                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




25 - OPINION AND ORDER
